DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1 fails to clearly separated preamble from body. As such, there should be a comma “:” after the word “comprising” for clarity.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 reciting “the bottom surface”, “the top surface” and “the same layer” are indefinite for lacking antecedent basis. For purposes of examination, these limitations will be interpreted as --a bottom surface--, --a top surface-- and --a same layer--, respectively. 
Claim 1 reciting “one end of the metal probe and a circular hole disposed on the metal ground plate form a coaxial feeding structure, and the other end of the metal probe is linked with the midpoint of the metal transverse stub and it is simultaneously connected to one end of the metal feeding arm to form a dual-polarized differential feeding structure” is indefinite, since (a) it’s unclear which of the metal probes is being referred to, (b) “the other end” and “the midpoint” lack antecedent basis, and (c) it’s unclear which metal feeding arm of “the metal feeding arms” is being referred to. As such, scope of this clause cannot be ascertained. 
Claim 3 reciting “the metal probe” and “the vertical axis” are indefinite for lacking antecedent basis. 
Claim 6 reciting “wherein the length of the metal feeding arm is 0.15 λgo to 0.4 λgo, and a straight-line distance between two parallel metal feeding arms pointing to each other is 0.05 λgo to 0.5 λgo, where λgo is a medium effective wavelength corresponding to a center frequency of the antenna” is indefinite, since (a) “the length” lacks antecedent basis and (b) it’s unclear which metal feeding arm is being referred to. 
Claim 8 reciting “wherein the length and width of the metal transverse stub are 0.2 λg1 to 0.7 λg1 and 0.01 λg1 to 0.1 λg1, respectively” is indefinite, since “the length and width” lack antecedent basis and it’s unclear which transverse stub is being referred to. 
Claim 9 reciting “the metal feeding arm” is indefinite, since it’s unclear which metal feeding arm is being referred to; i.e., there are a plurality of metal feeding arms recited in claim 1. 
Rest of the claim are rejected for depending on claim 1. 

There should be a clear recitation of interrelated structure in order to provide a complete and operable antenna. 

The following claims drafted by the examiner and considered to distinguish patentably over the art of record in this application, are presented to applicant for consideration: 
1. (Proposed) A dual-polarized wide-stopband filtering antenna, comprising: 
a dielectric substrate, a metal ground plate, a metal radiating patch, metal feeding arms, a metal square ring stub, metal transverse stubs, and metal probes, wherein the dielectric substrate is a rectangular cavity structure, the metal ground plate is disposed on a bottom surface of the dielectric substrate, and the metal radiating patch is disposed in the middle of a top surface of the dielectric substrate; 
the metal transverse stubs and the metal square ring stub are located inside the rectangular cavity and are connected on a same layer; 
the metal feeding arms are located between the metal square ring stub and the metal radiating patch; 
one end of each of the metal probes and a circular hole disposed on the metal ground plate form a coaxial feeding structure, and another end of each of the metal probes is linked with the midpoint of a respective metal transverse stub of the metal transverse stubs and it is simultaneously connected to one end of a respective metal feeding arm of the metal feeding arms to form a dual-polarized differential feeding structure; and 
the metal probes are connected to the metal transverse stubs.

3. (Proposed) The filtering antenna as claimed in claim 1, wherein there are four metal feeding arms in total, one end of each of the feeding arms a respective metal probe of the metal probes, and another end of each of the feeding arms a vertical middle axis of the rectangular cavity.

6. (Proposed) The filtering antenna as claimed in claim 3, wherein a length of the respective metal feeding arms is 0.15 λgo to 0.4 λgo, and a straight-line distance between two parallel metal feeding arms of the metal feeding arms pointing to each other is 0.05 λgo to 0.5 λgo, where λgo is a medium effective wavelength corresponding to a center frequency of the antenna.

8. (Proposed) The filtering antenna as claimed in claim 1, wherein a length and a width of the metal transverse stubs are 0.2 λg1 to 0.7 λg1 and 0.01 λg1 to 0.1 λg1, respectively, where λg1 is a medium effective wavelength corresponding to a zero frequency of an upper side frequency of a passband of the antenna.

9. (Proposed) The filtering antenna as claimed in claim 1, wherein there are four circular holes in total, each of which is located right under one end of a respective metal feeding arm of the metal feeding arms and has a diameter of 0.002 λ to 0.1 λ, where λ is a free space wavelength corresponding to a center frequency.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1, none of the prior art shows, teaches or fairly suggests the features of: 
the metal transverse stubs and the metal square ring stub are located inside the rectangular cavity and are connected on a same layer; the metal feeding arms are located between the metal square ring stub and the metal radiating patch; one end of each of the metal probes and a circular hole disposed on the metal ground plate form a coaxial feeding structure, and another end of each of the metal probes is linked with the midpoint of a respective metal transverse stub of the metal transverse stubs and it is simultaneously connected to one end of a respective metal feeding arm of the metal feeding arms to form a dual-polarized differential feeding structure; and the metal probes are connected to the metal transverse stubs.
Claims 2-10 depend therefrom. 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Celik (US 10505279)
Zaghloul (US 8350771)
Gaucher (US 7119745)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN Z ISLAM whose telephone number is (571)270-1719. The examiner can normally be reached Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASAN ISLAM/Primary Examiner, Art Unit 2845